Case 2:19-cr-00092-SDW Document 36 Filed 06/23/20 Page 1 of 2 PageID: 71




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      Criminal No. 19-92

                                              SCHEDULING ORDER
                  v.


NAJEE BRANTLEY



        This matter having come before the Court for a scheduling order;

and the United States being represented by Craig Carpenito, United

States Attorney for the District of New Jersey (by Sean M. Sherman,

Assistant U.S. Attorney, appearing); and the Defendant being

represented by John P. McGovern, Esq.; and the parties having met and

conferred; and the parties having agreed on a schedule for the filing and

argument of a motion to suppress; and the Court having accepted such

schedule, and for good cause shown,


        It is on this 23rd day of June, 2020, ORDERED that:

        1. The Defendant shall file a motion to suppress on or before

July 10, 2020;

           b) The Government shall file any response to the Defendant’s

motion on or before July 24, 2020;

           c) The Defendant shall file any reply on or before July 31,

2020;
Case 2:19-cr-00092-SDW Document 36 Filed 06/23/20 Page 2 of 2 PageID: 72



                                                          TO BE SET
         d) Oral argument on the motion shall be held on ____________

at ____ a.m./p.m.



                                     s/Susan D. Wigenton
                                    _____________________________
                                    Honorable Susan D. Wigenton
                                    United States District Judge
